UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4839



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TYRONE BRYANT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-04-266)


Submitted:   March 27, 2006                   Decided:   May 16, 2006


Before WILLIAMS, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Lisa B.
Boggs, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Tyrone Bryant was convicted by a jury of one count of

unlawfully maintaining a place for the purpose of manufacturing and

distributing cocaine base (Count One), one count of possession with

intent to distribute 25.5 grams (net weight) of a mixture and

substance containing a detectable amount of cocaine hydrochloride

(Count Two), one count of possession with intent to distribute 18.2

grams   (net   weight)      of     a    mixture     and   substance    containing   a

detectable amount of cocaine base (Count Three), one count of

possession of a firearm during a drug trafficking crime (Count

Four), one count of possession of a firearm by a felon (Count

Five), one count of possession with intent to distribute 11.3 grams

(net weight) of a mixture and substance containing a detectable

amount of cocaine base (Count Six), one count of possession with

intent to distribute 28.5 grams (net weight) of a mixture and

substance containing a detectable amount of cocaine hydrochloride

(Count Seven), and one count of possession of ammunition by a felon

(Count Eight), in violation of 18 U.S.C. §§ 922(g)(1); 924(a)(2),

(c)(1)(A)(I);        21   U.S.C.       §§   841(a)(1),     (b)(1)(B),    (b)(1)(c);

856(a)(1),     (b)    (2000).          Bryant   was   sentenced   on    the   various

offenses to imprisonment for a total of 420 months.                      We find no

error and affirm Bryant’s convictions and sentences.




                                            - 2 -
              Bryant first contends that the district court erred in

denying his motion to suppress.*             We review the court’s factual

findings underlying the denial of a motion to suppress for clear

error and its legal conclusions de novo. United States v. Johnson,

400 F.3d 187, 193 (4th Cir.), cert. denied, 126 S. Ct. 134 (2005).

When reviewing an issuing court’s probable cause determination,

however, we look to whether there was a substantial basis for

concluding that a search would uncover contraband or evidence of a

crime.   United States v. Blackwood, 913 F.2d 139, 142 (4th Cir.

1990); see also Illinois v. Gates, 462 U.S. 213, 236 (1983).             Great

deference should be accorded an issuing court’s assessment of the

facts in determining probable cause.            Blackwood, 913 F.2d at 142.

              Bryant    argues    that   the    supporting   affidavit     was

insufficient      to    establish    probable     cause.     The   affidavit

established that Bryant was living at the subject residence.               It

detailed the affiant’s familiarity with Bryant’s history of arrests

for drug charges.         The affidavit further detailed the affiant’s

surveillance of the subject residence and the information learned

therefrom. Additionally, the affidavit detailed a recent arrest of

Bryant   by    the     affiant,   wherein    Bryant   departed   the   subject

residence and, after a high speed pursuit, was discovered with



     *
      Though Bryant sought the suppression of evidence obtained
from “three separate arrests, searches, or seizures by the
Greensboro Police Department,” he appeals only that portion of the
district court’s ruling that pertains to the March 30, 2004 search.

                                     - 3 -
contraband substances.        Under the totality of the circumstances,

see Gates, 462 U.S. at 236, we conclude that the issuing court had

a substantial basis to conclude that the supporting affidavit

established     probable     cause.    In    addition,    the    district    court

alternatively held that even if the affidavit did not establish

probable cause, the search was valid because the officers executing

the   warrant   acted   in    reasonable      good    faith     reliance    on   the

magistrate’s determination of probable cause.                   United States v.

Leon, 468 U.S. 897 (1984).       We agree.      The district court therefore

properly denied Bryant’s motion to suppress.

             Bryant also contends that the sentence imposed by the

district court was unreasonable because there were mitigating

factors that warranted a lower sentence. After the Supreme Court’s

decision in United States v. Booker, 543 U.S. 220 (2005), a

sentencing court is no longer bound by the range prescribed by the

sentencing guidelines.       See United States v. Hughes, 401 F.3d 540,

546   (4th   Cir.   2005).       However,       in   determining     a     sentence

post-Booker, sentencing courts are still required to calculate and

consider the guideline range prescribed thereby as well as the

factors set forth in 18 U.S.C. § 3553(a) (2000).                    Id.     If the

sentence imposed is within the properly calculated guideline range,

it is presumptively reasonable.             United States v. Green, 436 F.3d

449, 457 (4th Cir. 2006). Because the district court appropriately

treated   the   guidelines     as     advisory,      properly    calculated      and


                                      - 4 -
considered the guideline range, and weighed the relevant § 3553(a)

factors, we conclude that Bryant’s sentence is reasonable.

          Accordingly,   we   affirm   Bryant’s   convictions   and

sentences.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 5 -